Citation Nr: 1636252	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for foot problems, skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1969 to September 1971, including combat service in Vietnam.  His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in June 2016.

The issue of entitlement to service connection for squamous cell lung cancer to include as secondary to exposure Agent Orange has been raised by the record in a June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for foot problems, skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hearing loss was not present in service, or for many years thereafter, and has not been linked by competent, probative evidence to service.  

2.  Tinnitus was not present in service, or for many years thereafter, and has not been linked by competent, probative evidence to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his hearing loss and tinnitus manifested during exposure to acoustic trauma in active duty.  The Veteran reported that while in infantry in Vietnam, he was exposed to gunfire and mortar fire.  He also reported noise exposure from training at the firing range in Georgia.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.   (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Here, however, there is no evidence of hearing loss to a degree of 10 percent within one year from the date of termination of such service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
The service treatment records did not show any complaint of, treatment for, or diagnosis of hearing loss or tinnitus.  While the Board acknowledges there was a slight shift in hearing loss thresholds when comparing the entrance examination and exit examination, both examinations show normal hearing for VA purposes.  Nevertheless, the Board acknowledges that the Veteran was exposed to acoustic trauma as he served in combat.  

The November 2010 VA examination showed that the Veteran had bilateral hearing loss for VA purposes.  The Veteran also reported tinnitus.  However, the Veteran reported the onset of left ear tinnitus to be approximately one year prior to the VA examination.  The examiner determined the Veteran's hearing loss and tinnitus were not related to service as his enlistment and separation examinations in service showed normal hearing and the Veteran did not report tinnitus until one year prior to the VA examination.

In May 2016, a VHA opinion was requested to consider medical literature entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary Noise-Induced Hearing Loss" which was submitted by the Veteran's representative in January 2016 in support of the Veteran's claim.

The June 2016 VHA Opinion determined the Veteran's hearing loss and tinnitus were likely not related to his military service.  The VHA Opinion noted that the Veteran held a number of employment positions during his life where significant noise exposure occurred, including work in a glass factory for eight years, work in a coal mine as a shuttle car operator with machinery noise for three and a half years, employment with a high pressure washing service with a vacuum truck with noise exposure from machinery, and work with an International Converter with significant noise exposure from machinery.  He noted that the Veteran was required to use hearing protection at the end of his career, but did not use hearing protection prior to that.  The VHA further noted that the medical literature submitted by the Veteran's representative in January 2016 was reviewed, but he determined that the study was completed in a mouse model and did not support extrapolation to humans.  The VHA Opinion further noted that of importance in this case was that the Veteran separated from the military in 1971 and did not note hearing loss or tinnitus until 2009 (38 years after service).  The opinion further noted that this type of hearing loss most commonly occurs with the aging process and opined that is what occurred in the Veteran's case.

The Veteran is competent to report tinnitus.  In this regard, the Board acknowledges that in the January 2016 written brief presentation, the Veteran's representative contended the Veteran's declaration that he has suffered from this condition since service works to further accredit his claim for service connection.  The Board does not find this to be credible evidence that the Veteran reported tinnitus since service because, as noted above, at the November 2010 VA examination, the Veteran reported tinnitus began one year prior to the examination and there is no evidence showing the Veteran reported tinnitus prior to his claim in July 2010.

In regard to hearing loss, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and his service to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to diagnose hearing loss or attribute any bilateral hearing loss to his military service.  Therefore, while the Veteran is competent to describe his hearing loss symptoms, he is not competent to opine on the complex medical question of etiology.

The Board considers the VA examination and VHA opinion to be the most probative evidence on the question presented, since they reflect review of medical literature and an accurate understanding of the Veteran's history.  The claims file contains no medical evidence showing a nexus between the Veteran's hearing loss and/or tinnitus and his service.

With the evidence failing to show the presence of hearing loss or tinnitus for many years after service and the medical evidence reflecting a negative nexus between hearing loss and service against the claim, a basis upon which to establish service connection has not been presented.  
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In the Veteran's August 2011 VA Form 9, he contends that his foot conditions, skin disorder started in Vietnam and it still gets raw between his toes with a fungus-like condition that he had in Vietnam.  In the Veteran's December 2010 notice of disagreement, he contends that he had jungle rot on his feet while in service, but did not receive treatment every time he had a problem.  He reported the condition is worse in the summer.

The Veteran served in combat.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304 (d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99   (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran has not been afforded a VA examination regarding his foot conditions, skin disorder.  A VA examination is warranted to address whether the condition is related to service.  The RO should ask the Veteran to identify any additional, pertinent VA or private treatment records and these records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his foot problems, skin disorder.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptoms of foot problems, skin disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating with the file any pertinent, outstanding records, schedule the Veteran for an appropriate VA examination to address his claim for service connection for foot problems, skin disorder.  The claims folder should be made available and reviewed by the examiner.  The examiner should comment on all pertinent facts in the claims folder.  The examiner must: 

a. Diagnose all foot and skin conditions.

b. Opine whether it is at least as likely as not that any current foot and/or skin condition is related to or had its onset during service.

In offering these opinions, the examiner must accept as true the Veteran's competent and credible report of having had skin problems affecting his feet while serving in combat in Vietnam.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If any examiner cannot provide an opinion without resorting to speculation, that should be explained. 

4.  Then, the RO shall readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


